

115 S1819 IS: Equal Employment for All Act of 2017
U.S. Senate
2017-09-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS1st SessionS. 1819IN THE SENATE OF THE UNITED STATESSeptember 14, 2017Ms. Warren (for herself, Mr. Leahy, Mr. Wyden, Mr. Durbin, Mr. Menendez, Mr. Sanders, Mr. Brown, Mr. Whitehouse, Mrs. Shaheen, Mrs. Gillibrand, Mr. Franken, Mr. Blumenthal, Mr. Schatz, Ms. Baldwin, Mr. Murphy, Ms. Hirono, Mr. Markey, Ms. Hassan, Mr. Booker, Mr. Merkley, and Ms. Harris) introduced the following bill; which was read twice and referred to the Committee on Banking, Housing, and Urban AffairsA BILLTo amend the Fair Credit Reporting Act to prohibit the use of consumer credit checks against
			 prospective and current employees for the purposes of making adverse
			 employment decisions. 
	
		1.Short
 titleThis Act may be cited as the Equal Employment for All Act of 2017.
		2.Use of credit
			 checks prohibited for employment purposes
			(a)Prohibition for
 employment and adverse actionSection 604 of the Fair Credit Reporting Act (15 U.S.C. 1681b) is amended—
 (1)in subsection (a)(3)(B), by inserting within the restrictions set forth in subsection (b) after purposes;
 (2)by redesignating subsections (b) through (g) as subsections (c) through (h), respectively; and
 (3)by inserting after subsection (a) the following new subsection:
					
						(b)Use of certain
				consumer report prohibited for employment purposes or adverse
			 action
							(1)General
 prohibitionExcept as provided in paragraph (3), a person, including a prospective employer or current employer, may not use a consumer report or investigative consumer report, or cause a consumer report or investigative consumer report to be procured, with respect to any consumer where any information contained in the report bears on the creditworthiness, credit standing, or credit capacity of the consumer—
 (A)for employment purposes; or
 (B)for making an adverse action, as described in section 603(k)(1)(B)(ii).
								(2)Source of
 consumer report irrelevantThe prohibition described in paragraph (1) shall apply even if the consumer consents or otherwise authorizes the procurement or use of a consumer report for employment purposes or in connection with an adverse action with respect to the consumer.
 (3)ExceptionsNotwithstanding the prohibitions set forth in this subsection, and consistent with the other sections of this Act, an employer may use a consumer report with respect to a consumer in the following situations:
 (A)When the consumer applies for, or currently holds, employment that requires national security clearance.
 (B)When otherwise required by law.
								(4)Effect on
 disclosure and notification requirementsThe exceptions described in paragraph (3) shall have no effect upon the other requirements of this Act, including requirements in regards to disclosure and notification to a consumer when permissibly using a consumer report for employment purposes or for making an adverse action against the consumer..
				(b)Conforming
 amendments and cross referencesThe Fair Credit Reporting Act is further amended as follows:
 (1)In section 603 (15 U.S.C. 1681a)—
 (A)in subsection (d)(3), by striking 604(g)(3) and inserting 604(h)(3); and
 (B)in subsection (o), by striking A and inserting Subject to the restrictions set forth in subsection 604(b), a.
 (2)In section 604 (15 U.S.C. 1681b)—
 (A)in subsection (a), by striking subsection (c) and inserting subsection (d);
 (B)in subsection (c), as redesignated by subsection (a)(2) of this section—
 (i)in paragraph (2)(A), by inserting and subject to the restrictions set forth in subsection (b) after subparagraph (B); and
 (ii)in paragraph (3)(A), by inserting and subject to the restrictions set forth in subsection (b) after subparagraph (B);
 (C)in subsection (d)(1), as redesignated by subsection (a)(2) of this section, by striking subsection (e) in both places that term appears and inserting subsection (f); and
 (D)in subsection (f), as redesignated by subsection (a)(2) of this section—
 (i)in paragraph (1), by striking subsection (c)(1)(B) and inserting subsection (d)(1)(B); and
 (ii)in paragraph (5), by striking subsection (c)(1)(B) and inserting subsection (d)(1)(B).
 (3)In section 607(e)(3)(A) (15 U.S.C. 1681e(e)(3)(A)), by striking 604(b)(4)(E)(i) and inserting 604(c)(4)(E)(i).
 (4)In section 609 (15 U.S.C. 1681g)—
 (A)in subsection (a)(3)(C)(i), by striking 604(b)(4)(E)(i) and inserting 604(c)(4)(E)(i); and
 (B)in subsection (a)(3)(C)(ii), by striking 604(b)(4)(A) and inserting 604(c)(4)(A).
 (5)In section 613(b) (15 U.S.C. 1681k(b)) by striking section 604(b)(4)(A) and inserting section 604(c)(4)(A).
 (6)In section 615 (15 U.S.C. 1681m)—
 (A)in subsection (d)(1), by striking section 604(c)(1)(B) and inserting section 604(d)(1)(B);
 (B)in subsection (d)(1)(E), by striking section 604(e) and inserting section 604(f); and
 (C)in subsection (d)(2)(A), by striking section 604(e) and inserting section 604(f).